Exhibit 10.3

 

AMENDED AND RESTATED

2003 INCENTIVE PLAN OF ELECTRONIC DATA SYSTEMS CORPORATION

 

1. Plan. This Amended and Restated 2003 Incentive Plan of Electronic Data
Systems Corporation (the “Plan”), effective as of February 2, 2005, is a further
amendment and restatement of the 2003 Incentive Plan of Electronic Data Systems
Corporation which became effective on May 20, 2003 upon approval by the
stockholders of Electronic Data Systems Corporation (the “Company”) on that
date.

 

2. Objectives. This Plan is designed to attract and retain employees of the
Company and its Subsidiaries (as hereinafter defined), to attract and retain
qualified directors of the Company, to encourage the sense of proprietorship of
such employees and Directors, and to stimulate the active interest of such
persons in the development and financial success of the Company and its
Subsidiaries. These objectives are to be accomplished by making Awards (as
hereinafter defined) under this Plan and thereby providing Participants (as
hereinafter defined) with a proprietary interest in the growth and performance
of the Company and its Subsidiaries.

 

3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

 

“Annual Director Award Date” means, for each year, the first business day of the
month next succeeding the date upon which the annual meeting of stockholders of
the Company is held in such year.

 

“Authorized Officer” means the Chairman of the Board or the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom
either of them shall delegate the authority to execute any Award Agreement).

 

“Award” means an Employee Award or a Director Award.

 

“Award Agreement” means any Employee Award Agreement or Director Award
Agreement.

 

“Board” means the Board of Directors of the Company.

 

“Cash Award” means an award denominated in cash.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Compensation and Benefits Committee of the Board or such
other committee of the Board as is designated by the Board to administer the
Plan.

 

“Common Stock” means the Common Stock, par value $.01 per share, of the Company.

 

“Director” means an individual serving as a member of the Board.

 

“Director Award” means the grant of an Award to a Nonemployee Director,
including, but not limited to, the grant of a Director Option or Director
Restricted Stock.

 

“Director Award Agreement” means a written agreement between the Company and a
Participant who is a Nonemployee Director setting forth the terms, conditions
and limitations applicable to a Director Award.

 

“Director Options” means Nonqualified Options granted to Nonemployee Directors
pursuant to the applicable terms, conditions and limitations specified in
paragraph 9(a) hereof.

 

“Director Restricted Stock” means Common Stock granted to Nonemployee Directors
pursuant to the applicable terms, conditions and limitations specified in
paragraph 9(b) hereof.



--------------------------------------------------------------------------------

“Disability” means, with respect to a Nonemployee Director, the inability to
perform the duties of a Director for a continuous period of more than three
months by reason of any medically determinable physical or mental impairment.

 

“Dividend Equivalents” means, with respect to shares of Restricted Stock that
are to be issued at the end of the Restriction Period, an amount equal to all
dividends and other distributions (or the economic equivalent thereof) which are
payable to stockholders of record during the Restriction Period on a like number
of shares of Common Stock.

 

“Employee” means an employee of the Company or any of its Subsidiaries.

 

“Employee Award” means the grant of any Option, SAR, Stock Award, Cash Award or
Performance Award, whether granted singly, in combination or in tandem, to a
Participant who is an Employee pursuant to such applicable terms, conditions and
limitations as the Committee may establish in order to fulfill the objectives of
the Plan.

 

“Employee Award Agreement” means a written agreement between the Company and a
Participant who is an Employee setting forth the terms, conditions and
limitations applicable to an Employee Award.

 

“Employee Award Statement” means a written notice to a Participant who is an
Employee from the Company setting forth the terms, conditions and limitations
applicable to an Employee Award.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if shares of Common Stock are listed on a national securities exchange, the
mean between the highest and lowest sales price per share of Common Stock on the
consolidated transaction reporting system for the principal national securities
exchange on which shares of Common Stock are listed on that date, or, if there
shall have been no such sale so reported on that date, on the last preceding
date on which such a sale was so reported, (ii) if shares of Common Stock are
not so listed but are quoted on the Nasdaq Stock Market, the mean between the
highest and lowest sales price per share of Common Stock reported by the Nasdaq
Stock Market on that date, or, if there shall have been no such sale so reported
on that date, on the last preceding date on which such a sale was so reported or
(iii) if the Common Stock is not so listed or quoted but are traded in the
over-the-counter market, the mean between the closing bid and asked price on
that date, or, if there are no quotations available for such date, on the last
preceding date on which such quotations shall be available, as reported by the
Nasdaq Stock Market, or, if not reported by the Nasdaq Stock Market, by the
National Quotation Bureau Incorporated.

 

“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.

 

“Noncompetition Provisions” has the meaning set forth in paragraph 8(c) hereof.

 

“Nonemployee Director” has the meaning set forth in paragraph 4(b) hereof.

 

“Nonqualified Stock Option” means an Option that is not an Incentive Option.

 

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified price.

 

“Participant” means an Employee or Director to whom an Award has been made under
this Plan.

 

“Performance Award” means an award made pursuant to this Plan to a Participant
who is an Employee that is subject to the attainment of one or more Performance
Goals.

 

“Performance Goal” means a standard established by the Committee, to determine
in whole or in part whether a Performance Award shall be earned.



--------------------------------------------------------------------------------

“Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.

 

“Restriction Period” means a period of time beginning as of the date upon which
an Award of Restricted Stock is made pursuant to this Plan and ending as of the
date upon which the Common Stock subject to such Award is no longer restricted
or subject to forfeiture provisions.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, or any
successor rule.

 

“SAR” means a right to receive a payment, in cash or Common Stock, equal to the
excess of the Fair Market Value or other specified valuation of a specified
number of shares of Common Stock on the date the right is exercised over a
specified strike price (in each case, as determined by the Committee).

 

“Split-Off” means the split-off of the Company from General Motors Corporation
(“GM”) on June 7, 1996 pursuant to which each outstanding share of Class E
Common Stock of GM was converted into one share of Common Stock, and the Company
became an independent publicly-traded corporation.

 

“Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock.

 

“Stock Option Exchange Program” means the Stock Option Exchange Program approved
as Proposal 3 at the 2003 Annual Meeting of Shareholders of the Company.

 

“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns more than 50%
of the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).

 

4. Eligibility.

 

(a) Employees. Employees eligible for Employee Awards under this Plan shall
consist of those Employees whose performance or contribution, in the judgment of
the Committee, benefits or will benefit the Company.

 

(b) Directors. Directors eligible for Director Awards under this Plan are those
who are not employees of the Company or any of its Subsidiaries (“Nonemployee
Directors”).

 

5. Common Stock Available for Awards. Subject to the provisions of paragraph 15
hereof, the aggregate number of shares of Common Stock that may be issued under
the Plan for Awards granted wholly or partly in Common Stock (including rights
or options which may be exercised for or settled in Common Stock) is 66,149,9521
(in addition to any shares that are the subject of Awards outstanding as of May
20, 2003), of which an aggregate of not more than 317, 338 shares shall be
available for Director Awards (in addition to any shares subject to Director
Awards as of May 20, 2003) and the remainder shall be available for Employee
Awards, including Incentive Options (provided, that no Award of an Incentive
Option with respect to such shares shall be made on or after May 20, 2013]), the
date which is 10 years after the Board’s approval of this amended and restated
Plan). The number of shares of Common Stock that are the subject of any Awards
outstanding on or after December 31, 2002 that are forfeited or terminated,
expire unexercised, are settled in cash in lieu of Common Stock or in a manner
such that all or some of the shares covered by the Award are not issued to a
Participant or are exchanged for Awards that do not involve Common Stock, shall
again immediately become available for issuance under Awards hereunder. The
Committee may from time to time adopt and observe such procedures concerning the
counting of shares against the Plan maximum as it may

--------------------------------------------------------------------------------

1 This number will be subject to adjustment from time to time as follows: (I)
upward as a result of options forfeited hereunder after 05/20/03 and (II)
downward for those options issued pursuant to other equity plans and eligible
for exchange for options under this plan but subsequently not exchanged in
connection with the Stock Option Exchange Program.



--------------------------------------------------------------------------------

deem appropriate. The Board and the appropriate officers of the Company shall
from time to time take whatever actions are necessary to file any required
documents with governmental authorities, stock exchanges and transaction
reporting systems to ensure that shares of Common Stock are available for
issuance pursuant to Awards.

 

  6. Administration.

 

(a) This Plan shall be administered by the Committee. The Board, in its sole
discretion may exercise any authority of the Committee under the Plan in lieu of
the Committee’s exercise thereof, in which instances references to the Committee
shall refer to the Board. To the extent required (i) in order for Employee
Awards to be exempt from Section 16 of the Exchange Act by virtue of the
provisions of Rule 16b-3, the Committee shall be the Board or shall consist of
at least two members of the Board who meet the requirements of the definition of
“non-employee director” set forth in Rule 16b-3 promulgated under the Exchange
Act, and (ii) with respect to any Award that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall consist of two or more directors, each of whom meets the definition of
“outside director” under said Section 162(m).

 

(b) Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
which are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt, amend and rescind such
rules, regulations and guidelines for carrying out this Plan as it may deem
necessary or proper, all of which powers shall be exercised in the best
interests of the Company and in keeping with the objectives of this Plan. The
Committee may, in its discretion, provide for the extension of the
exercisability of an Award, accelerate the vesting or exercisability of an
Award, eliminate or make less restrictive any restrictions contained in an
Award, waive any restriction or other provision of this Plan or an Award or
otherwise amend or modify an Award in any manner (except any change which would
result in the lowering of the grant price without shareholder approval) that is
either (i) not adverse to the Participant to whom such Award was granted or (ii)
consented to by such Participant. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in this Plan or in any Award in the
manner and to the extent the Committee deems necessary or desirable to carry it
into effect. Any decision of the Committee in the interpretation and
administration of this Plan shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned.

 

(c) No member of the Committee or officer of the Company to whom the Committee
has delegated authority in accordance with the provisions of paragraph 7 of this
Plan shall be liable for anything done or omitted to be done by him or her, by
any member of the Committee or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.

 

7. Delegation of Authority. The Committee may delegate to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan
pursuant to such conditions or limitations as the Committee may establish,
except that the Committee may not delegate to any person the authority to grant
Awards to, or take other action with respect to, Participants who at the time of
such awards or action are subject to Section 16 of the Exchange Act or are
“covered employees” as defined in Section 162(m) of the Code.

 

  8. Employee Awards.

 

(a) The Committee shall determine the type or types of Employee Awards to be
made under this Plan and shall designate from time to time the Employees who are
to be the recipients of such Awards. Each Employee Award may be embodied in an
Employee Award Agreement or Employee Award Statement, which shall contain such
terms, conditions and limitations as shall be determined by the Committee in its
sole discretion. Employee Awards may consist of those listed in this paragraph
8(a) hereof and may be granted singly, in combination or in tandem. Employee
Awards may also be made in combination or in tandem with, in replacement of, or
as alternatives to, grants or rights under this Plan or any other employee plan
of the Company or any of its Subsidiaries, including the plan of any acquired
entity; provided that no Option may be issued in exchange for the cancellation
of an Option with a lower exercise price other than in connection with the Stock
Option Exchange Program. An Employee Award may provide for the grant or issuance
of additional, replacement or alternative Employee Awards upon the occurrence of
specified events, including the exercise of the original Employee Award granted
to a Participant. All or part of an Employee Award may be subject to conditions
established by the Committee, which may include, but are not limited to,
continuous service with the Company and its Subsidiaries, achievement of
specific business objectives, increases in



--------------------------------------------------------------------------------

specified indices, attainment of specified growth rates and other comparable
measurements of performance. Upon the termination of employment by a Participant
who is an Employee, any unexercised, deferred, unvested or unpaid Employee
Awards shall be treated as set forth in the applicable Employee Award Agreement
or Employee Award Statement.

 

(i) Stock Option. An Employee Award may be in the form of an Option. An Option
awarded pursuant to this Plan may consist of an Incentive Option or a
Nonqualified Option. The price at which shares of Common Stock may be purchased
upon the exercise of an Incentive Option shall be not less than the Fair Market
Value of the Common Stock on the date of grant. The price at which shares of
Common Stock may be purchased upon the exercise of a Nonqualified Option shall
be not less than, but may exceed, the Fair Market Value of the Common Stock on
the date of grant. Subject to the foregoing provisions, the terms, conditions
and limitations applicable to any Options awarded pursuant to this Plan,
including the term of any Options and the date or dates upon which they become
exercisable, shall be determined by the Committee.

 

(ii) Stock Appreciation Right. An Employee Award may be in the form of an SAR.
The terms, conditions and limitations applicable to any SARs awarded pursuant to
this Plan, including the term of any SARs and the date or dates upon which they
become exercisable, shall be determined by the Committee.

 

(iii) Stock Award. An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Awards granted
pursuant to this Plan shall be determined by the Committee.

 

(iv) Cash Award. An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to any Cash Awards granted pursuant
to this Plan shall be determined by the Committee.

 

(v) Performance Award. Without limiting the type or number of Employee Awards
that may be made under the other provisions of this Plan, an Employee Award may
be in the form of a Performance Award. A Performance Award shall be paid, vested
or otherwise deliverable solely on account of the attainment of one or more
pre-established, objective Performance Goals established by the Committee prior
to the earlier to occur of (x) 90 days after the commencement of the period of
service to which the Performance Goal relates and (y) the elapse of 25% of the
period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met. A Performance Goal may be based
on one or more of business criteria that apply to the individual, one or more
business units of the Company, or the Company as a whole, and may include one or
more of the following criteria: revenue, net income, Common Stock price,
stockholder return, stockholder value, economic value, earnings per share,
market performance, return on assets, return on equity, earnings, operating
profits, cash flow, working capital, costs, new business contract values, and/or
such other financial, accounting or quantitative metric determined by the
Committee. A Performance Goal may, but need not be, based upon a change or an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo, limiting economic losses, or a
relative comparison of performance to the performance of a peer group or other
external or internal measure (measured, in each case, by reference to specific
business criteria). A Performance Goal may include or exclude items to measure
specific objectives, including, without limitation, extraordinary or other
non-recurring items, acquisitions and divestitures, internal restructuring and
reorganizations, accounting charges and effects of accounting changes. In
interpreting Plan provisions applicable to Performance Goals and Performance
Awards applicable to Awards to Employees who are “covered employees” under
Section 162(m) of the Code, it is the intent of the Plan to conform with the
standards of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(2)(i), and the Committee in establishing such goals and interpreting
the Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals to any such “covered
employee”, the Committee must certify in writing that applicable Performance
Goals and any of the material terms thereof were, in fact, satisfied. Subject to
the foregoing provisions, the terms, conditions and limitations applicable to
any Performance Awards made pursuant to this Plan shall be determined by the
Committee.



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:

 

(i) No Participant may be granted, during any calendar year period, Employee
Awards consisting of Options or SARs that are exercisable for more than
2,000,000 shares of Common Stock, subject to adjustment pursuant to the
provisions of paragraph 15 hereof;

 

(ii) No Participant may be granted, during any calendar period, Employee Awards
consisting of shares of Common Stock or units denominated in such shares (other
than any Employee Awards consisting of Options or SARs) covering or relating to
more than 500,000 shares of Common Stock, subject to adjustment pursuant to the
provisions of paragraph 15 hereof (the limitation set forth in this clause (ii),
together with the limitation set forth in clause (i) above, being hereinafter
collectively referred to as the “Stock Based Awards Limitations”); and

 

(iii) No Participant may be paid under any Employee Awards consisting of Cash
Awards or any other form permitted under this Plan (other than Employee Awards
consisting of Options or SARs or otherwise consisting of shares of Common Stock
or units denominated in such shares) in respect of any calendar-year period an
amount in excess of $6,000,000.

 

(c) Prior to the Split-Off, certain awards consisting of shares of GM Class E
Common Stock or units denominated in such shares (the “Existing Stock Awards”)
had been made to Employees under the Plan as in effect from time to time prior
to the Split-Off. As of the Split-Off, each Existing Stock Award was adjusted so
that such award consisted of or related to a number of shares of Common Stock
equal to the number of shares of GM Class E Common Stock that were the subject
of such Existing Stock Award immediately prior to such date, without any
alteration or enlargement of the rights of the holders thereof. Notwithstanding
anything to the contrary contained in this Plan, all Existing Stock Awards that
were subject to the restrictions and other provisions relating to competition by
participants and related matters set forth in Section 10 of the Plan as in
effect immediately prior to the Split-Off (the “Noncompetition Provisions”)
continue to be subject to the Noncompetition Provisions, as fully and to the
same extent as if such Section 10 were set forth herein in its entirety. Awards
made after the Split-Off shall be subject to such restrictions and other
provisions relating to competition or other conduct detrimental to the Company
as determined by the Committee.

 

9. Director Awards. Each Nonemployee Director of the Company may be granted
Director Awards in accordance with this paragraph 9 and subject to the
applicable terms, conditions and limitations set forth in this Plan and the
applicable Director Award Agreement. Notwithstanding anything to the contrary
contained herein, Director Awards shall not be made in any year in which a
sufficient number of shares of Common Stock are not available to make such
Awards under this Plan.

 

(a) Director Options A Nonemployee Director may make an annual election to
receive, in lieu of all or any portion of the Director’s fees he or she would
otherwise be entitled to receive in cash during the next year (including both
annual retainer and meeting fees), Director Options that provide for the
purchase of a number of shares of Common Stock (rounded up to the nearest whole
number) equal to the product of (x) three times (y) a fraction the numerator of
which is equal to the dollar amount of fees the Nonemployee Director elects to
forego in the next year in exchange for Director Options and the denominator of
which is equal to the Fair Market Value of the Common Stock on the effective
date of the election. Notwithstanding the foregoing, a Nonemployee Director may
not elect to receive Director Options in lieu of all or any portion of the
Director’s fees he or she would otherwise be entitled to receive in cash in
respect of any compensation period commencing on or after the Company’s 2005
Annual Meeting of Shareholders. Each annual election made by a Nonemployee
Director pursuant to this paragraph 9(a) (i) shall take the form of a written
document signed by such Nonemployee Director and filed with the Secretary of the
Company, (ii) shall designate the dollar amount of the fees the Nonemployee
Director elects to forego in the next year in exchange for Director Options and
(iii) to the extent provided by the Committee in order to ensure that the Award
of the Director Options is exempt from Section 16 by virtue of Rule 16b-3, shall
be irrevocable and shall be made prior to the date as of which such Award of
Director Options is to be effective. An Award of Director Options at the
election of a Nonemployee Director shall be effective on the next Annual
Director Award Date. Each Director Option shall have a term of ten years from
the date of grant, notwithstanding any earlier termination of the status of the
holder as a Nonemployee Director. The purchase price of each share of Common
Stock subject to a Director Option shall be



--------------------------------------------------------------------------------

equal to the Fair Market Value of the Common Stock on the date of grant. All
Director Options shall vest and become exercisable in increments of one-third of
the total number of shares of Common Stock that are subject thereto (rounded up
to the nearest whole number) on the first and second anniversaries of the date
of grant and of all remaining shares of Common Stock that are subject thereto on
the third anniversary of the date of grant. All unvested Director Options shall
be forfeited if the Nonemployee Director resigns as a Director without the
consent of a majority of the other Directors. Any Award of Director Options
shall be embodied in a Director Award Agreement, which shall contain the terms,
conditions and limitations set forth above and shall be signed by the
Participant to whom the Director Options are granted and by an Authorized
Officer for and on behalf of the Company.

 

(b) Director Restricted Stock A Nonemployee Director may make an annual election
to receive, in lieu of all or any portion of the Director’s fees he or she would
otherwise be entitled to receive in cash during the next year (including both
annual retainer and meeting fees), a number of shares of Director Restricted
Stock (rounded up to the nearest whole number) having a Fair Market Value equal
to 110% of a fraction the numerator of which is equal to the dollar amount of
fees the Nonemployee Director elects to forego in the next year in exchange for
Director Restricted Stock and the denominator of which is equal to the Fair
Market Value of the Common Stock on the effective date of the election. Each
annual election made by a Nonemployee Director pursuant to this paragraph 9(b)
(i) shall take the form of a written document signed by such Nonemployee
Director and filed with the Secretary of the Company, (ii) shall designate the
dollar amount of the fees the Nonemployee Director elects to forego in the next
year in exchange for Director Restricted Stock and (iii) to the extent provided
by the Committee in order to ensure that the Award of the Director Restricted
Stock is exempt from Section 16 by virtue of Rule 16b-3, shall be irrevocable
and shall be made prior to the date as of which such Award of Director
Restricted Stock is to be effective. Shares of Director Restricted Stock awarded
to a Nonemployee Director (a) shall vest in increments of one-third of the total
number of shares of Director Restricted Stock (rounded up to the nearest whole
number) that are the subject of such Award on the first and second anniversaries
of the date of grant and all remaining shares of Director Restricted Stock that
are the subject of such Award on the third anniversary of the date of grant and
(b) shall fully vest (to the extent not previously vested pursuant to clause (a)
above) upon a failure to reelect the Nonemployee Director as Director, the death
of the Director or the resignation of the Director by reason of Disability or at
the request of a majority of the other Directors. All unvested shares of
Director Restricted Stock granted to a Nonemployee Director shall be forfeited
if the Nonemployee Director resigns as a Director without the consent of a
majority of the other Directors. An Award of Director Restricted Stock at the
election of a Nonemployee Director shall be effective on the next Annual
Director Award Date.

 

Any Award of Director Restricted Stock shall be embodied in a Director Award
Agreement, which shall contain the terms, conditions and limitations set forth
above and shall be signed by the Participant to whom the Director Restricted
Stock is granted and by an Authorized Officer for and on behalf of the Company.

 

  10. Payment of Awards.

 

(a) General. Payment of Employee Awards may be made in the form of cash or
Common Stock, or a combination thereof, and may include such restrictions as the
Committee shall determine, including, in the case of Common Stock, restrictions
on transfer and forfeiture provisions. If payment of an Employee Award is made
in the form of Restricted Stock, the Employee Award Agreement or Employee Award
Statement relating to such shares shall specify whether they are to be issued at
the beginning or end of the Restriction Period. In the event that shares of
Restricted Stock are to be issued at the beginning of the Restriction Period,
the certificates evidencing such shares (to the extent that such shares are so
evidenced) shall contain appropriate legends and restrictions that describe the
terms and conditions of the restrictions applicable thereto. In the event that
shares of Restricted Stock are to be issued at the end of the Restricted Period,
the right to receive such shares shall be evidenced by book entry registration
or in such other manner as the Committee may determine.

 

(b) Deferral. With the approval of the Committee, payments in respect of
Employee Awards may be deferred, either in the form of installments or a future
lump sum payment. The Committee may permit selected Participants to elect to
defer payments of some or all types of Employee Awards in accordance with
procedures established by the Committee. Any deferred payment of an Employee
Award, whether elected by the Participant or specified by the Employee Award
Agreement, Employee Award Statement or by the Committee, may be forfeited if and
to the extent that the Employee Award Agreement or Employee Award Statement so
provides.



--------------------------------------------------------------------------------

(c) Dividends and Interest. Rights to dividends or Dividend Equivalents may be
extended to and made part of any Employee Award consisting of shares of Common
Stock or units denominated in shares of Common Stock, subject to such terms,
conditions and restrictions as the Committee may establish. The Committee may
also establish rules and procedures for the crediting of interest on deferred
cash payments and Dividend Equivalents for Employee Awards consisting of shares
of Common Stock or units denominated in shares of Common Stock.

 

(d) Substitution of Awards. At the discretion of the Committee, a Participant
who is an Employee may be offered an election to substitute an Employee Award
for another Employee Award or Employee Awards of the same or different type.

 

11. Stock Option Exercise. The price at which shares of Common Stock may be
purchased under an Option shall be paid in full at the time of exercise in cash
or, if elected by the optionee, the optionee may purchase such shares by means
of tendering Common Stock or surrendering another Award, including Restricted
Stock or Director Restricted Stock, valued at Fair Market Value on the date of
exercise, or any combination thereof. The Committee shall determine acceptable
methods for Participants who are Employees to tender Common Stock (including by
attestation of ownership) or other Employee Awards; provided that any Common
Stock that is or was the subject of an Employee Award may be so tendered only if
it has been held by the Participant for six months. The Committee may provide
for procedures to permit the exercise or purchase of such Awards by use of the
proceeds to be received from the sale of Common Stock issuable pursuant to an
Employee Award. Unless otherwise provided in the applicable Award Agreement or
Employee Award Statement, in the event shares of Restricted Stock are tendered
as consideration for the exercise of an Option, a number of the shares issued
upon the exercise of the Option, equal to the number of shares of Restricted
Stock or Director Restricted Stock used as consideration therefore, shall be
subject to the same restrictions as the Restricted Stock or Director Restricted
Stock so submitted as well as any additional restrictions that may be imposed by
the Committee.

 

12. Tax Withholding. The Company shall have the right to deduct applicable taxes
from any Employee Award payment and withhold, at the time of delivery or vesting
of cash or shares of Common Stock under this Plan, or if later, the date of
income recognition, an appropriate amount of cash or number of shares of Common
Stock or a combination thereof for payment of taxes required by law or to take
such other action as may be necessary in the opinion of the Company to satisfy
all obligations for withholding of such taxes. The Committee may also permit
withholding to be satisfied by the transfer to the Company of shares of Common
Stock theretofore owned by the holder of the Employee Award with respect to
which withholding is required. If shares of Common Stock are used to satisfy tax
withholding, such shares shall be valued based on the Fair Market Value when the
tax withholding is required to be made. The Committee may provide for loans, on
either a short term or demand basis, from the Company to a Participant who is an
Employee to permit the payment of taxes required by law. Any income or
compensation arising out of the grant, vesting or exercise of an Employee Award
shall not be taken into account in determining overtime, bonus, life insurance,
pension or such other benefits except as provided in the relevant plan or policy
covering such compensation or benefits or as otherwise required by law.

 

13. Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that no amendment or alteration that would adversely affect the rights of
any Participant under any Award previously granted to such Participant shall be
made without the consent of such Participant.

 

14. Assignability. Except as provided below, no Award or any other benefit under
this Plan shall be assignable or otherwise transferable except by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act, or the rules thereunder. Notwithstanding the foregoing, the
Committee may, in its discretion, authorize all or a portion of the Nonqualified
Stock Options granted to a Participant to be transferable to:

 

  (a) the spouse, parents, children, stepchildren, grandchildren or legal
dependents of the Participant (“Immediate Family Members”);

 

  (b) a trust or trusts solely for the benefit of the Participant and/or such
Immediate Family Members, or;



--------------------------------------------------------------------------------

  (c) a partnership in which the only partners are the Participant, such
Immediate Family Members and/or a trust or trusts solely for the benefit of the
Participant and/or such Immediate Family Members, provided that:

 

  (i) there may be no consideration for any such transfer;

 

  (ii) the Employee Award Agreement or Employee Award Statement pursuant to
which such Options are granted expressly provides for transferability in a
manner consistent with this paragraph 14; and

 

  (iii) subsequent transfers of transferred Options shall be prohibited except
those to the Participant or individuals or entities described in clauses (a),
(b) or (c) above, or by the laws of descent or distribution.

 

Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, including
but not limited to, (i) restrictions or other provisions relating to competition
or other conduct detrimental to the Company, and (ii) the obligation of the
Participant for payment of taxes with respect to the exercise of such Options
and the rights of the Company to withhold such taxes from the Participant or to
otherwise require the Participant to satisfy all obligations for the withholding
of such taxes as contemplated by paragraph 12 above. The provisions relating to
the period of exercisability and expiration of the Option shall continue to be
applied with respect to the original Participant, and the Options shall be
exercisable by the transferee only to the extent, and for the periods, set forth
in the Employee Award Agreement or Employee Award Statement.

 

The Committee may prescribe and include in applicable Award Agreements or
Employee Award Statements other restrictions on transfer. Any attempted
assignment of an Award or any other benefit under this Plan in violation of this
paragraph 14 shall be null and void.

 

  15. Adjustments.

 

(a) The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the Common
Stock) or the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding of any kind, whether or not of a character similar to that of the
acts or proceedings enumerated above.

 

(b) In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards in the form of Common Stock or units denominated in Common Stock, (iii)
the exercise or other price in respect of such Awards, (iv) the appropriate Fair
Market Value and other price determinations for such Awards, (v) the number of
shares of Common Stock covered by Director Options granted pursuant to paragraph
9(a) hereof, (vi) the number of shares of Director Restricted Stock granted
pursuant to paragraph 9(b) hereof and (vii) the Stock Based Awards Limitations
shall each be proportionately adjusted by the Board to reflect such transaction.
In the event of any other recapitalization or capital reorganization of the
Company, any consolidation or merger of the Company with another corporation or
entity, the adoption by the Company of any plan of exchange affecting the Common
Stock or any distribution to holders of Common Stock of securities or property
(other than normal cash dividends or dividends payable in Common Stock), the
Board or Committee shall make appropriate adjustments to (i) the number of
shares of Common Stock covered by Awards in the form of Common Stock or units
denominated in Common Stock, (ii) the exercise or other price in respect of such
Awards, (iii) the appropriate Fair Market Value and other price determinations
for such Awards, (iv) the number of shares of Common Stock covered by Director
Options granted pursuant to paragraph 9(a) hereof, (v) the number of shares of
Director Restricted Stock granted pursuant to paragraph 9(b) hereof and (vi) the
Stock Based Awards Limitations to give effect to such transaction shall each be
proportionately adjusted by the Board to reflect such transaction; provided that
such adjustments shall only be such as are necessary to maintain the
proportionate interest of the holders of the Awards and preserve, without
exceeding, the



--------------------------------------------------------------------------------

value of such Awards. In the event of a corporate merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation, the
Board shall be authorized to issue or assume Awards by means of substitution of
new Awards, as appropriate, for previously issued Awards or an assumption of
previously issued Awards as part of such adjustment.

 

16. Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state and non-U.S. securities laws. It is the intent of the Company that
this Plan comply with Rule 16b-3 with respect to persons subject to Section 16
of the Exchange Act unless otherwise provided herein or in an Award Agreement or
Employee Award Statement, that any ambiguities or inconsistencies in the
construction of this Plan be interpreted to give effect to such intention, and
that if any provision of this Plan is found not to be in compliance with Rule
16b-3, such provision shall be null and void to the extent required to permit
this Plan to comply with Rule 16b-3. Certificates evidencing shares of Common
Stock certificates delivered under this Plan (to the extent that such shares are
so evidenced) may be subject to such stop transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state and
non-U.S. securities laws. The Committee may cause a legend or legends to be
placed upon such certificates (if any) to make appropriate reference to such
restrictions.

 

17. Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan, Award
Agreement or any Employee Award Statement, and no such liability or obligation
of the Company shall be deemed to be secured by any pledge or other encumbrance
on any property of the Company. Neither the Company nor the Board or the
Committee shall be required to give any security or bond for the performance of
any obligation that may be created by this Plan.

 

18. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Delaware.